Citation Nr: 1747222	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  15-40 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a dental disability for VA treatment purposes.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars for the United States


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017).

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action is required.


REMAND

In October 2012, the Board remanded the above-captioned claim in order for the AOJ to issue a statement of the case in response to the Veteran's timely April 2010 notice of disagreement and to give the Veteran the opportunity to perfect an appeal.  See Manlicon v. West, 12 Vet. App. 238, 240 (1999).  Therein, the Board directed the AOJ to include an explanation that reconciles a September 1946 rating decision with a February 2010 rating decision.  If the Veteran timely submitted a substantive appeal following the issuance of a statement of the case, the AOJ was directed to certify the appeal to the Board for review.

In October 2015, the AOJ issued a statement of the case wherein it erroneously captioned and evaluated the claim as one of entitlement to service connection for "dental trauma."  Additionally, the AOJ failed to reconcile the September 1946 and February 2010 rating decisions.

Because the AOJ failed to comply with the Board's October 2012 remand directives, another remand is required.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, this case is REMANDED for the following action:

1.  The AOJ must issue a statement of the case that addresses the Veteran's claim of entitlement to service connection for a dental disability for VA treatment purposes.  In so doing, the AOJ must reconcile the September 1946 rating decision with the February 2010 decision, to include an explanation of the effects on this appeal, if any.

2.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

